THE STATE OF TEXAS
                                         MANDATE
TO THE 62ND DISTRICT COURT OF HOPKINS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 8th
day of April, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Leta York, Appellant                                       No. 06-15-00030-CV

                    v.                                      Trial Court No. CV 41400

 Todd Boatman, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Leta York, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 23rd day of June, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk